In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Kings County (Rader, J.), dated December 12,1980, which granted a motion by the defendant City of New York to change venue from Kings County to New York County. Appeal dismissed, without costs or disbursements, and without prejudice to plaintiffs’ moving (if they be so advised) to vacate the order or to resettle the order upon evidence that it was in fact opposed. The order appealed from states *560that the motion to change venue was made on an “oral application” and that “no opposition * * * [was] made thereon”. Although plaintiffs’ brief states that the order was “never consented to” and that plaintiffs did not stipulate to a change of venue, there is nothing in the record to show that the motion was opposed. Damiani, J. P., Lazer and Mangano, JJ., concur.